Supplemental Opinion
It has been suggested that the defendant should be cast with the cost of the lower court as well as that of the appeal in view of the fact that they are debts of the community. On considering the suggestion, we have arrived at the conclusion that the defendant should be required to pay the entire cost of the proceedings in view of the fact that the proceedings were dismissed and there was no dissolution of the community.
It is now ordered that the cost of the lower court and the cost of the appeal is to be paid by the defendant, Rollie A. Williams. As thus amended, our original decree is affirmed.